Title: From Thomas Jefferson to Robert Smith, 11 September 1801
From: Jefferson, Thomas
To: Smith, Robert


Dear Sir
Monticello Sep. 11. 1801.
I have just recieved from Govr. Drayton a letter [on] the subject of the French prisoners there, with copies of those which had passed between him and the French agent, which I inclose you. in his letter to me is this passage. ‘I should be glad to know in what manner the expences of the said prisoners are to be defrayed: whether by the US. or the French republic. for as they were brought in here in a prize to one of the US. vessels of war it is a national business altogether, & one in which this state has only taken a part to forward the more extensive operations of the union.’ I have said to him that you will be so good as to write [to] him on this subject.
I also inclose you a letter from Judge Tucker of this state on the subject of Doctr. Barraud. being unacquainted with the circumstances I can only add that Barraud is a man very much respected. I recieved some time ago a letter in his favor from Bishop Madison, which is at Washington where I can communicate it to you for [consi]deration.
I have duly recieved your favor of the 4th. I know not what may be the policy of France in declining the ratification of the treaty, but the more I reflect on it, the more I consider it’s ratification as very uninteresting. [the] restoration of prizes might be provided for by [a sin]gle sentence. we [shall] then […] all the relations of peace & commerce, without the embarrasment [of a] treaty, on which footing I wish we stood with every nation. the public letters by the Maryland had not come to mr Madison’s hands on the 7th. when he left us. I have no letter from him by this post, so that I do not know whether it has brought him those dispatches. in the mean time mr Livingston is notified to be in readiness, as the Boston should also be. Accept my sincere esteem & high respect.
Th: Jefferson
